Citation Nr: 0610801	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to the 
veteran's service connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to the 
veteran's service connected diabetes mellitus.

3.  Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968, to include service in the Republic of Vietnam.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in February 2003, which denied the veteran's 
claims of entitlement to service connection for peripheral 
neuropathy of the right and left lower extremities, both as 
secondary to service connected diabetes mellitus.

The Board notes that the appeals tracking system (VACOLS) 
shows an appeal pending regarding a claim for a total 
disability rating based on unemployability.  In as much as 
this issue has not yet been developed or certified for 
appellate review, it is not for consideration at time.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).

When the case was previously before the Board in April 2004, 
the Board remanded the issue of service connection for 
peripheral neuropathy of the right and left lower extremities 
for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.

The appeal with respect to the increased rating for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has a peripheral 
neuropathy disorder of the right or left lower extremity that 
is causally related to active service or a service connected 
condition.


CONCLUSION OF LAW

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity is denied.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 1137; 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity is denied.  
38 U.S.C.A. § 1101, 1110; 1112, 1113, 1116, 1137; 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in February 2003 and April and December 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  Following the 
December 2004 letter, the RO readjudicated the claim in a May 
2005 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA outpatient treatment reports and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Pelegrini, supra; Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004).


Factual Background

Service medical records are negative for neurological 
complaints or findings of the legs.  

VA outpatient records from August 2001 indicate normal 
findings were reached during a diabetic foot examination for 
sensation.  Subsequent VA outpatient records from March 2002 
indicate bilateral varicosities in the veteran's lower 
extremities.  Intermittent claudication was noted and a pulse 
could not be palpated in the veteran's lower extremities, but 
was detectable with Doppler equipment.  Uncontrolled diabetes 
mellitus was diagnosed at this time.

The veteran was accorded a VA examination for diabetes 
mellitus in June 2002.  Among other symptoms, he complained 
of right leg pain that he could not further classify.  Hair 
loss and mildly decreased sensation in the feet was noted.  
Neurological examination was normal.  The veteran was 
diagnosed with poorly controlled diabetes mellitus.  The 
examiner stated that the right leg pain "really does not 
sound to be a neuropathic type pain."  He noted the increase 
in pain with exertion and opined that it is probably more of 
an intermittent claudication type pain.

Service connection was granted in an October 2002 rating 
decision for diabetes mellitus, secondary to herbicide 
exposure in the Republic of Vietnam.  Outpatient records from 
June 2002 through January 2003 were consistent with prior 
evaluations and examinations.  

VA outpatient records from March 2003 through March 2004 are 
consistent with prior examinations and reports.  Progress 
notes from August 2003 indicate the veteran requested a nexus 
opinion, linking his claimed peripheral neuropathy to his 
service connected diabetes mellitus; however no opinion was 
provided.  

Notes from a September 2004 VA psychiatric examination 
indicate the veteran showed mild to moderate edema in his 
lower legs and ankles, bilaterally.  Pedal pulses were 
intact.  A history of intermittent  claudication-type pains 
was noted.  Peripheral neuropathy was not diagnosed, although 
diagnoses of diabetes mellitus and other diseases were noted 
at this time.

In January 2005, a VA examination was provided to the 
veteran.  The claims file was reviewed and pertinent medical 
history was discussed.  The veteran complained of trouble 
walking due to pain in his calves, primarily on the left 
side.  He also attributed numbness in both legs to exercise.  
Based upon his examination and his review of the veteran's 
record, the examining physician opined that there is no 
clinical evidence of peripheral neuropathy.  The veteran's 
symptoms were considered to be best explained by peripheral 
vascular impairment.  The examiner also stated that there was 
no evidence of neurologic disease.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In addition to the rules of service 
connection stated above, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
service, acute or subacute peripheral neuropathy shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

The Board has considered whether the veteran's claim for 
service connection can be awarded on a direct basis, on a 
presumptive basis as a chronic condition, on a presumptive 
basis as due to herbicide exposure, and on a secondary basis 
as due to service connected diabetes mellitus.  The claim 
cannot be granted on any basis, however.  

Specifically, there is no competent medical evidence of 
record establishing that the veteran presently suffers from 
peripheral neuropathy.  The January 2005 VA examination 
report expressly rules out any neurological disorder.  The 
Board finds this record to be highly probative evidence 
against the veteran's claim.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of peripheral neuropathy there 
can be no valid claim for this condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

In summary, in the absence of competent medical evidence 
establishing that the veteran suffers from peripheral 
neuropathy, there is no basis to establish service connection 
on a direct, presumptive, or secondary basis.  Accordingly, 
service connection for peripheral neuropathy of the right and 
left lower extremities is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Entitlement to service connection for a peripheral neuropathy 
disorder of the right lower extremity is denied.

Entitlement to service connection for a peripheral neuropathy 
disorder of the left lower extremity is denied.


REMAND

The Board notes that the claims file contains correspondence 
from the veteran wherein he disagreed with a November 2004 
rating decision which apparently assigned a 50 percent rating 
for post traumatic stress disorder (PTSD).  A copy of that 
decision in not in the claims file, and the veteran's notice 
of disagreement was apparently misrouted to the Appeals 
Management Center while the case was on remand, rather than 
being sent to the RO who adjudicated that claim.  A review of 
VACOLS fails to reveal a pending appeal with respect to an 
increased rating for PTSD.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as 
the Board does not have a copy of the purported rating 
decision, or other correspondence related to the PTSD claim, 
the RO should clarify that a decision was properly issued and 
that the notice of disagreement otherwise meets regulatory 
requirements before issuing an SOC.  See 38 C.F.R. § 19.26, 
19.27, 19.28.

The claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

For the foregoing reason, this issue is being REMANDED to the 
RO for the following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a Statement of 
the Case (if in order), so that the 
veteran may have the opportunity to 
complete an appeal on the issue of an 
increased rating for PTSD (if he so 
desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


